DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a method for increasing the molar proportion of triesters.
Group II, claim(s) 12-16, drawn to a triethanolamine mixture in the claimed proportions.
Group III, claim(s) 17-19, drawn to a mixture comprising a halide monoalkylsulfate compound.
 The special technical feature linking groups I and II and III is the reaction of mono-, di- and triethanolamine with fatty acids under enzymatic (lipase) catalysis.  Basri et al. (“Specialty Oleochemical From Palm Oil Via Enzymatic Synthesis” Journal of Oil Palm Research Vol.25 (1) April 2013 P22-35) teaches (p. 26-28) the enzymatic preparation of esters of triethanolamine by reacting triethanolamine with fatty acids (oleic acid) in the presence of a lipase (Lipozyme (TM), Novozyme 435 (TM).   Thus, the special technical feature of the reaction of mono-, di- and triethanolamine with fatty acids under enzymatic (lipase) catalysis is known and does not provide a contribution over the art and accordingly, unity of invention is lacking.
During a telephone conversation with Michael Carrier on September 7, 2022 a provisional election was made with traverse, to prosecute the invention of Group I, claims 1-6, but did not distinctly and specifically point out the supposed errors in the restriction requirement. Therefore, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-19 are withdrawn from further consideration by the examiner, as being drawn to a non-elected invention.
Non-Final Rejection
Claims 1-6 are pending for examination.  Claim 1 is independent.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, second to last line has a typographical error with the word triester, and instead states “trimester”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 contains the trademark/trade name “Lipase PS (from Pseudomonas sp), Lipase PS-C (from Psuedomonas sp immobilized on ceramic), Lipase PS-D (from Pseudomonas sp immobilized on diatomaceous earth), Lipoprime 50T, Lipozyme TL IM, Novozym® 435 (lipase from Candida antarctica immobilized on acrylic resin), Candida Antarctica lipase B immobilized on acrylic resin, and Candida antarctica lipase B immobilized on a porous fluoropolymer”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe lipase enzyme and, accordingly, the identification/description is indefinite.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The C12-C24 acyl radicals of dependent claim 6 does not further limit the C11-C23 hydrocarbyl groups of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as obvious over Basri et al. (“Specialty Oleochemical From Palm Oil Via Enzymatic Synthesis” Journal of Oil Palm Research Vol.25 (1) April 2013 P22-35) as evidenced by “Reaction products of triethanoalamine” pdf attached and found at https://echa.europa.eu/registration-dossier/-/registered-dossier/15748/11/?documentUUID=221d2627-fecb-41bf-acca-3cd12a005653.
	Basri et al. exemplify the enzymatic preparation of esters of triethanolamine by reacting triethanolamine with fatty acids (oleic acid) in the presence of a lipase See pages 26-28. The claim 3 limitation to the hydrolytic enzyme tradenames ie (Lipozyme (TM), Novozyme 435 (TM) are taught on page 25.  The exemplary teachings of the Basri et al. in their table 3 on page 27 meets the reaction of mono-, di- and triethanolamine with fatty acid esters of palm oil under enzymatic (lipase) catalysis.  See also the paragraph linking the two columns on page 28 explicitly teaching each of mono, di, and triethanolamines for esterification to the oleic fatty acid and on page 27, right column (in the upper right quadrant), Basri et al. teach that there are unreacted fatty acids in the mixture.  Examiner notes that the claim requires unreacted triethanolamine.  It is the Examiner’s position that one of ordinary skill will reasonably expect unreacted triethanolamine since its dependent on the amount of triethanolamine with respect to the amounts of the fatty acids, enzymes, and other reagents of the reaction mixture.
	Examiner notes that the attached pdf establishes the state of the art that the formulas I, II, and III recited within claim 1 are commonly known reaction products of triethanolamine.
    PNG
    media_image1.png
    451
    317
    media_image1.png
    Greyscale

	Basri et al. do not teach the claimed increase in molar proportion of triesters of triethanolamine as is required by the preamble of claim 1.  
	It would have been nonetheless obvious to one of ordinary skill in the art, to arrive at the claimed method of increasing the molar proportion of triesters because Basri et al. exemplify an acid catalyzed esterification of triethanolamine with oleic fatty acids and contact with lipase enzyme encompassing the claimed method steps and thus, one of ordinary skill would expect the similar reaction of the same triethanolamine, the same fatty acid ester chain length and the same lipase tradename enzyme to result in similar results of increased molar proportions of triesters.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as obvious over Burk et al. (US 2013/0177951 A1) as evidenced by “Reaction Products of Triethanoalamine” pdf attached and found at https://echa.europa.eu/registration-dossier/-/registered-dossier/15748/11/?documentUUID=221d2627-fecb-41bf-acca-3cd12a005653.
	Burk et al. teach a process for preparing esters in high yield and purity with an enzymatic process with triethanolamine using NOVOZYM 435 enzyme as required in claims 2-3. See abstract and Example 7 and 9 on page 5 See also [0045] and [0053]. 
	The exemplary teachings of Burk et al. are silent as to the fatty acid ester group used in the reaction but guide one of ordinary skill to fatty acid ester derived from coconut oil, palm kernel oil, tallow (hydrogenated or nonhydrogenated), (encompassing claim 6). See page 1, [0004]. Also, [0016] on page 1 describes the R selected from substituted and unsubstituted, branched- and straight-chain, saturated, unsaturated, and polyunsaturated C1-C22 hydrocarbyl groups encompassing claims 1 and 4. 
	Burk et al. do not exemplify increasing the molar proportion of triesters of triethanolamine with fatty acid ester formulas I, II, and III having C11-C23 hydrocarbyl groups as required in claim 1.  Reaction products of triethanolamine (PDF) is relied upon as set forth above.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed increase in the molar proportion of triesters of triethanolamine as required by claim 1 because Burk et al. teach a similar method of reacting a triethanolamine with fatty acid esters derived from coconut oil, palm kernel oil, tallow (hydrogenated or nonhydrogenated) having C1-C22 hydrocarbyl groups in general.  One of ordinary skill would reasonably expect the process of Burk et al. teaching triethanolamine acid catalyzed reaction with the fatty acid esters having hydrocarbyl groups within the claimed range and contact with the analogous lipase enzyme would result in the similar results of increase in triesters of triethanolamine in general.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
	Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761          

/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761